                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   AARON K. FRANCISCO,                                     CASE NO. C19-0915-JCC
10                             Plaintiff,                    ORDER
11          v.

12   MEGAN J. BRENNAN et al.,

13                             Defendants.
14

15          This matter comes before the Court sua sponte. On June 17, 2019, United States
16   Magistrate Judge Michelle L. Peterson granted Plaintiff’s motion to proceed in forma pauperis.
17   (Dkt. No. 2.) Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court reviewed Plaintiff’s in forma
18   pauperis complaint and concluded that it did not contain grounds showing that he is entitled to
19   relief. (See Dkt. No. 8 at 2.) The Court therefore ordered that Plaintiff file an amended complaint
20   within 21 days or else his complaint and this action would be dismissed. (See id.) Plaintiff did
21   not file an amended complaint. Instead, Plaintiff appears to have emailed the original complaint
22   to the United States Postal Service. (See Dkt. No. 10 at 1.) Accordingly, the Court DISMISSES
23   Plaintiff’s complaint and this action without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B).
24   The Clerk is DIRECTED to close this case.
25          //
26          //


     ORDER
     C19-0915-JCC
     PAGE - 1
 1          DATED this 18th day of October 2019.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-0915-JCC
     PAGE - 2
